Citation Nr: 9934617	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
RO.  Initially, the Board notes that the claim which led to 
this March 1997 decision by the RO was not the veteran's 
first such claim.  Service connection for a back injury was 
denied by an April 1982 rating decision.  The veteran was 
notified of the denial, but he did not appeal within the one-
year time period allowed.  38 C.F.R. § 19.118 (1981); see 
also 38 U.S.C.A. § 20.302, 20.1103 (1999).  In 
September 1998, the veteran testified at a hearing before a 
member of the Board.  In December 1998, the Board found that 
new and material evidence had been presented and remanded the 
case for additional development.


FINDING OF FACT

The veteran has lumbar disc disease with spondylosis that 
likely resulted from an injury in service.


CONCLUSION OF LAW

The veteran has lumbar disc disease with spondylosis that is 
the result of injury incurred during active wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order to make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran contends that he injured his back in service and 
now suffers from residuals of that injury.  Based on a review 
of the evidence, the Board finds that the veteran's claim of 
service connection is well grounded.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.  The Board is also satisfied that 
the evidence supports a grant of service connection.

The veteran's service medical records show that, beginning in 
December 1969, he was seen on several occasions for 
complaints of low back or flank pain.  These complaints were 
contemporaneous with genitourinary complaints that led to 
clinical assessments of prostatitis and a possible filling 
defect in the right renal pelvis.  However, a February 1970 
record entry refers to both prostatitis and a possible 
musculoskeletal strain as an explanation for the veteran's 
complaints.  A February 1973 separation examination report 
did not reveal any back abnormalities and clinical evaluation 
of the spine was normal.

Post-service private treatment reports, dated from May 1974 
to September 1998 show that, in May 1974, the veteran was 
seen for low back pain of one week duration after lifting a 
heavy object.  It was specifically noted that he had 
previously had problems with his back, once during military 
service, and once prior to that, which cleared without 
residual problems.  In July 1974, it was noted that the 
veteran originally injured his back when lifting a pallet in 
1969.  (The diagnosis provided in 1974 was discogenic lumbar 
myositis with left leg pain.)  A May 1975 radiograph report 
indicates that there were no abnormalities of the lumbar 
spine; however, records, dated from September to October 
1983, show that the veteran had had back difficulties that 
led to partial laminectomies at L5-S1 and L4-L5.  Subsequent 
records show that the veteran continued to be treated for 
back problems.  

Lay statements from the veteran's wife and mother, dated in 
June 1997, attest to the fact that the veteran had had back 
pain in March 1973 when he was discharged from service.

Received in September 1998 at a hearing before the Board was 
a letter from S. Curtiss Mull, M.D., wherein Dr. Mull opined 
that there was a "good possibility that there is a 
connection between [the veteran's] injury several years ago 
and his present problem with sciatic pain."  It was not 
clear whether Dr. Mull was referring to injury that the 
veteran claimed to have experienced in service, or injury 
such as that experienced in 1974.  However, at a 
September 1998 hearing, the veteran indicated that it was his 
understanding from conversations with Dr. Mull that Dr. 
Mull's mention of "an injury several years ago" was a 
reference to the 1969 injury described by the veteran.  

Pursuant to the Board's December 1998 remand, a VA 
examination was conducted in March 1999 to determine the 
medical probabilities that any current back disability is 
attributable to the veteran's period of military service, or 
event coincident therewith, such as his claimed in-service 
injury.  At the March 1999 VA examination, the veteran 
reported that, when he was a corpsman at the Portsmouth Naval 
Hospital in service, he was lifting a patient and had a 
sudden pain in his back that knocked him down to the floor.  
The veteran also noted that he had been treated for a 
prostate problem, but he that noted that the pain was not 
from his prostate but from his back going into the prostate 
area.  He also indicated that he continued to have back 
problems during and after service.  The examiner provided 
examination findings.  X-rays of the lumbosacral spine 
revealed straightening of the expected lumbar lordosis.  The 
veteran had degenerative disc disease at L4-L5 with 
associated spondylosis.  Degenerative disc disease at L4-L5 
with associated spondylosis in that same area and status-post 
laminectomy, L5-S1 and L4-L5 with diskectomy at L4-L5 were 
diagnosed.  

The March 1999 VA examiner noted that the veteran's service 
medical records were reviewed.  In reviewing them, the 
examiner noted that the February 1973 separation examination 
report revealed that the veteran's spine was normal, and that 
there was no indication that any problem with the back was 
detected at that time.  The examiner also referred to a 
May 1969 examination that showed the veteran did not have any 
back complaints.  The examiner further noted that a urology 
consult of January 1970 indicates that the veteran apparently 
did have a prostate infection and a possible musculoskeletal 
strain as a source of the pain.  The examiner opined that, 
after reviewing the claims file, including military medical 
records in detail, it was more likely than not, that the 
veteran did suffer a back injury in service.  In addition, 
the examiner opined that, it is more likely than not, that 
the veteran also had a prostate infection that was treated 
adequately.  The examiner noted that, having spent 20 years 
in service and having observed Navy medics on many occasions, 
it was difficult to understand how any of them could not have 
suffered a back injury with the strenuous jobs that they 
performed.  In conclusion, the examiner opined that the 
medical probabilities were very high that the veteran did 
indeed sustain a back injury and continued to have back 
problems, and that the injury more likely than not did occur 
during the veteran's military service.

The evidence of record establishes that the veteran has a low 
back disability, namely lumbar disc disease with spondylosis.  
His service medical records show that he was seen for 
complaints of back pain and was seen for problems with his 
back a little over a year after his release from military 
service.  Post-service treatment reports include a historical 
reference prepared in 1974 to a 1969 injury.  The Board finds 
that, coupled with the complaints of back pain in service and 
1974 reference to the 1969 injury, Dr. Mull's September 1998 
opinion and the March 1999 VA examiner's opinion both satisfy 
the nexus requirement for establishing service connection.  
Although there is evidence, as noted above, that the 
veteran's February 1973 separation examination report and 
May 1975 radiograph report revealed no back abnormalities, 
there is no evidence in the record that directly contradicts 
either Dr. Mull or the March 1999 VA opinion that there is a 
relationship between an in-service back injury and current 
back disability.  Accordingly, the Board finds that not only 
that the claim is well grounded, but also, with resolution of 
doubt in the veteran's favor, that the veteran's current low 
back disability began in service, and that service connection 
for such disability is warranted.  38 C.F.R. § 3.102 (1999).


ORDER

Service connection for lumbar disc disease with spondylosis 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

